Citation Nr: 0628383	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958 and from October 1958 to June 1985.  He died 
in July 2002, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).


FINDINGS OF FACT

1.  The veteran died in July 2002 at the age of 65.  The 
immediate cause of death was massive pulmonary embolus 
("saddle embolus").

2.  Pulmonary embolus or a blood clotting disorder was not 
shown in service and are not otherwise related to service.

3.  The medical evidence of record does not show that the 
veteran's death is related to service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Pulmonary embolus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, letters dated in August 2002 and April 2003, 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical records, other government medical records, and 
indicated private medical records have been obtained.  A VA 
medical opinion was provided to the appellant in connection 
with her claim.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in July 2002 at the age of 65.  The death 
certificate reported the immediate cause of death as massive 
pulmonary embolus ("saddle embolus").  No underlying causes 
of death were listed.  The appellant claims that the 
veteran's hypertension caused the pulmonary embolism that 
resulted in his death.  She further claims that the veteran's 
hypertension was incurred in active military service.  

The service medical records are negative for symptoms or 
diagnoses of any pulmonary embolus or a blood clotting 
disorder.  The first medical evidence of a diagnosis of 
hypertension was in 1992.

A July 2002 private emergency department note stated that the 
veteran had a history of hypertension but made no further 
mention of this disorder.  The assessment was cardiopulmonary 
arrest, possibly secondary to a massive pulmonary embolus, 
pending the autopsy results.  The July 2002 autopsy report 
did not mention hypertension.  The final anatomic diagnosis 
was (1) pulmonary embolism, acute, proximal pulmonary artery 
with area of thrombus formation, posterior popliteal fossa, 
right leg, (2) cardiomegaly (520 grams), (3) occlusive 
coronary artery artherosclerosis with up to 50% narrowing 
right and left coronary arteries, artherosclerotic change, 
and (4) hemangioma, right lobe of liver.  The veteran's death 
certificate did not list hypertension as an underlying cause 
of death.

A June 2003 VA medical report stated that the veteran's case 
file and service medical records had been reviewed.  The 
report noted the blood pressure in service and stated that 
"[i]t is the opinion of this examiner that these multiple 
readings do not show hypertension developed while in the 
service.  Further pulmonary embolism and hypertension are not 
related.  Hypertension does not cause a pulmonary embolism."  
There is no other medical evidence of record that deals with 
a possible relationship between the veteran's hypertension 
and his death.

The statements of the appellant and her representative alone 
are not sufficient to prove that the veteran's hypertension 
caused, combined to cause, or assisted in the production of 
his death.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As they are not physicians, the 
appellant and her representative are not competent to make a 
determination that the veteran's hypertension was related to 
his cause of death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In sum, there is no medical evidence linking the cause of the 
veteran's death to his military service or to any service-
connected disability, and as such service connection for the 
cause of the veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the veteran's death to his military service or to a 
service-connected disability, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


